PER CURIAM. hOn recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the license of Luther Boyd Hardin, currently of West Palm Beach, Florida, to practice law in the State of Arkansas. Mr. Hardin states that he pled guilty to two felony counts, wire fraud and money laundering, in the United States District Court for the Eastern District of Arkansas on March 7, 2011. In his petition to surrender, filed with this court on March 9, 2011, Mr. Hardin acknowledges that his conduct that was the subject of his plea would constitute serious misconduct, as defined in section 17.B(6) of the Arkansas Supreme Court Procedures Regulating Professional Conduct. The name of Luther Boyd Hardin shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state. It is so ordered.